February 12, 1925. The opinion of the Court was delivered by
The evidence was abundant, as set forth in the Dowlingv. Fenner  Beane, but the facts are practically the same, and the reasons need not be restated.
The questions are:
I. "There was no evidence from which the jury could reasonably conclude that Taylor was the agent of Fenner  Beane, and that they were liable to the plaintiff for the receipt and loss of the money in question." *Page 53 
The evidence was abundant, as set for the in the DowlingCase.
II. "The action to recover money lost on gambling contracts does not lie against an agent or broker intrusted with the money, and lost on contracts authorized by the principal." Section 5167, Code 1922, vol. 3, makes them liable.
III. "The legality of the contracts in question is to be determined, not by the laws of South Carolina, but by those of Louisiana."
If the jury believed that the office in Greenwood, S.C. as they necessarily found, was really the office of Fenner 
Beane: that Deal's money was paid in Greenwood and payment to be made in Greenwood and no cotton to be purchased anywhere, then it was certainly a South Carolina contract, and is governed by the laws of South Carolina, and recovery may be had under that statute. It all depended on the answer to the question, Was Taylor the agent of Fenner  Beane?
IV. "The action is to recover money lost on illegal contracts for the purchase of cotton. The testimony fails to show what sum was lost, and a verdict should have been directed."
The law does not require the impossible. Deal put his money into the defendants' hands for an unlawful purpose, and the statute allows him to recover for it. How could the plaintiff tell what the defendants had done with it? The questions were, Did they get the money? If so, did they return it? The defendants alone had the information, and, if it was material, the defendants should have shown it.
V. The admission of testimony is considered in Dowlingv. Fenner  Beane.
The judgment appealed from is affirmed.
MESSRS. JUSTICES WATTS and MARION and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE T.P. COTHRAN did not participate. *Page 54